DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over 20160155310 A1 in view of Dione US 20140089143.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). See MPEP § 2144
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joao
US 20160155310 A1 in view of Dione US 20140089143 A1 
Regarding claim 1, Joao discloses an apparatus comprising: 
a personal monitoring device (fig 2, ref 10, paragraph [182], personal monitoring device 10), wherein the personal monitoring device comprises: 
a database (fig 2, ref 10H, paragraph [194], database 10H), wherein the database stores information regarding a travel itinerary or a travel schedule of an individual (paragraph [194], travel route);
a global positioning device (fig 2, ref 10K) paragraph [212], global positioning system (GPS)); 
a first processor (fig 2, ref 10A; paragraph [182], CPU 10A);
a first receiver (fig 2, ref 10G; paragraph [185], receiver(s)); 
a first transmitter (fig 2, ref 10F; paragraph [185], transmitter(s)); and 


or location of the personal monitoring device (paragraph [212], the personal monitoring device 10 can also include a global positioning system (GPS device 10K) which can be utilized to determine 
or ascertain the location 
or position of the personal monitoring device 10 at any time and/or to track movement of the personal monitoring device 10 
and further wherein the first processor processes information regarding the position 
or location of the personal monitoring device and information regarding the travel itinerary 
or the travel schedule of the individual (paragraph [106]), the personal monitoring device can also detect the movements of a monitored individual and can identify a travel route for the monitored individual), 
and further wherein the personal monitoring device determines that the individual is not at an expected location associated with the travel itinerary or the travel schedule at a given time (paragraphs [328]-[329], at step 902, upon detecting the child's movement and the time of same, the personal monitoring device 10, if determining the time to be approximately 3:00 PM, can identify the child's preferred travel route back home. In a preferred embodiment, the child's preferred travel route from his or her school back to his or her home can be pre-selected and can be pre-programmed by his or her parent, or guardian, or any other caregiver, or other authorized person (a herein-defined “monitoring individual”) and can be stored in the personal monitoring device 10...At step 903, the personal monitoring device 10 can await a detection that the child has deviated from the travel route, or has gone off course from the travel route. Upon detecting that the child has deviated from the travel route, or has gone off course from the travel route, the operation of the personal monitoring device 10 will proceed to step 904), 
or wherein the personal monitoring device determines that the individual has deviated from a travel route associated the travel itinerary  or the travel schedule (paragraph [106], The personal monitoring device can also detect when a monitored individual has deviated from a travel route, or has gone off course from a travel route), and further wherein the personal monitoring device or the first processor generates a second message, wherein the second message is an itinerary deviation message 
or travel route deviation message and further wherein the second message contains information regarding a current location of the individual or a time when the individual arrived at a current location (paragraph [330],  the personal monitoring device 10, and in particular, the CPU 10A can generate a travel route deviation message. The travel route deviation message can contain and/or include the time and/or place, position, or location, when and/or where the child deviated from or left the travel route and the child's current place, position, or location.),  and further wherein the personal monitoring device transmits the second message to the user communication device or to the central processing computer (paragraph [331],  At step 905, the personal monitoring device 10 can automatically transmit the travel route deviation message to the user communication device 30 which is used by, associated with, or assigned to, the monitoring individual for the child.).  Joao discloses the claimed invention but is silent on the personal monitoring device including a RF tag and a RF reader with it corresponding claimed structure and functions. However, before the effective filing date of the claimed invention, having a personal monitor device that includes a RF tag and a correspond RF reader was known to one ordinarily skilled in the art as shown by analogous art Dione. Dione discloses a personal monitoring device comprising an RFID tag (paragraph [45], RFID tag is embedded inside or attached to a mobile device) a GPS device (paragraph [401], GPS location service) and a corresponding RFID reader (fig 4; paragraph [388] RFID reader), wherein the RFID reader is located at an entrance of a venue or at an exit of a venue or the RFID is located at an entrance of a vehicle or at an exit of a vehicle (paragraph [247],  RFID readers are installed near the extremities of the building (e.g., entrances or exits); a second processor (fig 4, ref 70; paragraph [393], FIG. 4 RFID reader receives data from an RFID tag or another RFID reader through an antenna 68 and sends this data to the ATmega128RFA1, identified by reference numeral 70 (i.e., the 6LoWPan chip), via interface 72 where this data is processed and the processed data); a second transmitter (fig 4, paragraph [395], the FIG. 4 RFID reader communicates with an external host (e.g. computer server running a database) via an RS232 connector 88); wherein the RFID reader detects or reads the RFID tag (paragraph [247], Occupants, moving around the facility and equipped with RFID tags, are detected by the RFID readers), wherein the RFID  tag is detected or read by the RFID as the RFID tag enters into or unto the venue or the vehicle (paragraph [247], entries and exit points), and further wherein the second processor generates a first message containing information regarding a data and time when the RFID tag was detected or read by the RFID reader and location information regarding the venue or the vehicle (paragraph [247], for example their locations, entries and exits points, entries and exits date-time,), further wherein the second transmitter transmits the first message to a user communication device or to a central processing computer (paragraph [255], the RFID readers will transmit, to an external and remote system and/or a central system, via a wired or wireless network, the list of RFID tags that they have detected. See especially paragraph [255], "detect the entries, exits, and locations of occupants carrying RFID tags, but they are not able to transmit" , which clearly shows the information tracked are transmitted but a memory is used in case said information cannot be transmitted). It would therefore have been obvious to a person having ordinary skills in the art, before the effective filing date of the invention, to include the RFID tag within the personal monitoring device of Joao and include the corresponding RFID reader as claimed so as to provide monitored location information in a indoor setting in case of an emergency (see paragraph [246], emergency event). 

Regarding claims 2 and 3 recite limitations substantially similar to the claims 1 and 4. Therefore, these claims were rejected for similar reasons as stated above. 

Regarding claim 4, in the obvious combination, Joao discloses wherein the personal monitoring device initiates a cellular telephone call or a wireless telephone call to the user communication device (paragraph [112], The personal monitoring device can also initiate a cellular or wireless telephone call to the user communication of the monitoring individual). 
Regarding claim 5, in the obvious combination, Joao discloses wherein the apparatus automatically and continuously monitors the position or location of the personal monitoring device (paragraphs 110-111).

Regarding claim 6, in the obvious combination, Joao discloses wherein the first processor detects movement of the personal monitoring device (paragraphs 119-120).

Regarding claim 7, in the obvious combination, Joao discloses wherein the second message is an itinerary deviation message indicating that the individual is not at an expected location (paragraphs 008, 140).

Regarding claim 8, in the obvious combination, Joao discloses wherein the second message is a travel route deviation message indicating that the individual has deviated from a travel route or has gone off course from a travel route (paragraph 107).

Regarding claim 9, in the obvious combination, Joao discloses wherein the personal monitoring device obtains, determines, reads, or records, physiological information or healthcare information regarding the individual (paragraphs 108).

Regarding claim 10, in the obvious combination, Joao discloses wherein the itinerary deviation message or the travel route deviation message contains information regarding a temperature of an environment in which the individual is located (paragraphs 109, 334)

Regarding claim 11, in the obvious combination, Joao discloses wherein the personal monitoring device de-activates a call on/off switch or a an on/off switch functionality of the personal monitoring device to prevent the personal monitoring device from being disconnected from a telephone call or a conference line. (paragraphs 114, 337).

Regarding claim 12, in the obvious combination, Joao discloses Claim 12. (Previously Presented) The apparatus of Claim 1, wherein the personal monitoring device automatically detects the personal monitoring device being disconnected from, or dropped from, a telephone call or a conference line, and further wherein the personal monitoring device automatically re-connects the telephone call or the conference line (paragraphs 114, 337).

Regarding claim 13, in the obvious combination, Joao discloses wherein the personal monitoring device further comprises: a speakerphone, and further wherein the personal monitoring device activates the speakerphone or a speakerphone functionality (paragraph 115).

Regarding claim 14, in the obvious combination, Joao discloses wherein the personal monitoring device further comprises: camera or a video recording device, and further wherein the personal monitoring device activates the camera or the video recording device (see abstract, 050).

Regarding claim 15, in the obvious combination, Joao discloses wherei0050n the personal monitoring device further comprises: an indicator light or a plurality of indicator lights, and further wherein the personal monitoring device activates the indicator light or the plurality of indicator lights to indicate that the individual is outside of a "safe" zone of travel (see abstract).

Regarding claim 16, in the obvious combination, Joao discloses wherein the personal monitoring device records video and audio information, and further wherein the personal monitoring device transmits the video and audio information to the user communication device (paragraph 050).

Regarding claim 17, in the obvious combination, Joao discloses wherein the personal monitoring device transmits the video and audio information to a central processing computer, to a law enforcement communication device, or to an emergency services communication device (paragraphs 050, 056).

Regarding claim 18, in the obvious combination, Joao discloses wherein the user communication device transmits a control signal to the personal monitoring device to enable, to disable, to activate, to de-activate, to control an operation of, or to monitor an operation of, the personal monitoring device or a component of the personal monitoring device (paragraph 054).

Regarding claim 19, in the obvious combination, Joao discloses wherein the personal monitoring device provides information, or a link to information, regarding or contained in a healthcare record of the individual (paragraphs 012, 028).

Regarding claim 20, in the obvious combination, Joao discloses Claim 20. wherein the personal monitoring device is  a wearable device (paragraphs 018).
 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647